     Case 1:20-cv-01759-NONE-EPG Document 6 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGETTE G. PURNELL,                             No. 1:20-cv-01759-NONE-EPG (PS)
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY
                                                        SANCTIONS, UP TO AND INCLUDING
13           v.                                         DISMISSAL, SHOULD NOT ISSUE FOR
                                                        FAILURE TO COMPLY WITH COURT
14    N. HUNT, et al.,                                  ORDER AND FAILURE TO PROSECUTE
15                       Defendants.
16

17          Plaintiff Georgette G. Purnell (“Plaintiff”), proceeding pro se and in forma pauperis,

18   commenced this civil-rights action by filing her complaint on December 11, 2020. (ECF No. 1).

19   On January 12, 2021, the Court entered a screening order. (ECF No. 5). The Court found that

20   Plaintiff stated claims against Defendants Hunt, Luper, Garcia-Peralta and Carter for excessive

21   force in violation of the Fourth Amendment and failed to state any other claims. The Court

22   ordered Plaintiff to, within 30 days, file a first amended complaint, notify the Court in writing she

23   wanted to proceed only on the claims the Court found cognizable, or notify the Court in writing

24   that she wanted to stand on her complaint. (Id. at 11). The Court warned Plaintiff that “Failure to

25   comply with this order may result in the dismissal of this action.” (Id.). The 30-day deadline in

26   the order has elapsed, and Plaintiff has not complied with the order.

27          Accordingly, IT IS HEREBY ORDERED that within fourteen days, Plaintiff shall file a

28   written response to this Order to Show Cause indicating (1) whether Plaintiff intends to prosecute
                                                        1
     Case 1:20-cv-01759-NONE-EPG Document 6 Filed 03/08/21 Page 2 of 2


 1   this action and (2) explaining Plaintiff’s failure to comply with the Court’s January 12, 2021

 2   order.

 3            Plaintiff is cautioned that failure to respond to this Order as set forth above may

 4   result in the dismissal of this case.

 5
     IT IS SO ORDERED.
 6

 7      Dated:      March 8, 2021                             /s/
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
